Title: Paine’s Minutes of the Trial: Suffolk. Supr. Ct. April 1770.
From: Paine, Robert Treat
To: 


       Dom. Rex vs. Ebenezer Richardson and George Wilmot
       S. Quincy.
       Wm. Gray, day before Some mention of Effigies. R said he hoped if these was before Importers Doors there be a Dust beat up, wish’d the 14. Regiment there. They would Cut up the d——d Yankees. Some time before he said he would give the Devil a Supper of them if— He has also said he would not hurt any body unless they hurt him.
       Deb. Warner. I was Looking out of my Shop door, I saw R by the Effigy. He came by with the Gentlemen and cry’d out Perjury Perjury, and said not you. Went into his house, and then came out and he came out in a great Rage, doubling his Fists and called challenged the Gentlemen to the Door. Said it should be hot enough before night. This brought the Boys from the Eff. The Boys threw light stuff. He came out with a Stick, and threatned and then went in the Step of the Door and went in and a brick Batt came out of the House and struck a Man who took it up and threw it in and that was the first of the Windows being broken.
       On saying Perjury, he said it shall be hot enough before night.
       Before Window broke he swore if they did not disperse he would make a Lane thro them.
       Front Door open when the Gun fired. No body had attempted to enter; months ago, I have heard R say Let ’em come on me I’m ready, for I’ve Guns loaded. I said I am not safe.
       Hannah Warner. The first I saw, R. was with Gentlemen called P.P. Challenged em up to Door. Boys came, R in great Rage. He ordered em to go off. They said they would not, Kings high Way. He said he had a Gun loaded and would fire. Swore by G— he would make a lane, no Men.
       Edwd. Procter. I was coming from North 1/4 past 10, with Some Gentlemen to see Pagentry before Lilly’s Door. R cry’d Perjury, Perjury. I said what do you mean. He said by the Eternal G—d I’ll make it too hot for you before night. I withdrew. I saw the brick strikeSoldier. He returned it and broke 20 Squares. Soon after the Gun fired. R. doubled his Fist and said Damn ye come here I’m ready for you.
       When the Boys threw, I don’t remember any Men among ’em.
       Saml. Appleton. I heard Boys huzza. The first I saw by Lilly was R. He spake to Mrs. L——, then spake to Country man with Waggon. R. shoke hand and said Perjury. Knox asked him what he meant. He said damn your blood come here, I’ll make it too hot for you before night. Boys got to the Door, threw things. Woman came out. Egg struke Woman.
       R: came out and said if you dont go away I’ll blow a hole thro you enough to Drive a Cart and Oxen.
       At the back Door, I saw R. and W’s. Guns. R said Dam their Blood I don’t care what I have done. He had a Cutlass drawn, and resisted. He said he would resign himself to proper Officer.
       Nathl. Noyes. I saw R. level Gun and snapt it at the Door, and went into the House. No Glass broke at that time. Then Boys threw Sticks. At first Snapping Boys were playing elswhere.
       Saml. Lock. I was in Town to sell milk. I saw Boys bringing Show. I was at Lillys, read it, saw People at the Door. He said begone to the Boys. 3 or 4 of us stood before R. Window. Saw ’em thro’, no Windows broke. He said if they did not go off he’d make it too hot for ’em, as sure as there was a G— in heaven, he’d blow a Lane thro ’em. He flashed a Gun in the House pointed to the Street.
       Robert Paterson. I went up to R, and I saw R fire the Gun, from within the House. The Boy fell. The Shot went thro’ my Trowsers.
       Charles Atkins. I saw him walking in the Room with the Gun on his Arm. Saw him pull the Tricker. Syder was stooping to take up a Stone as I thought, and was Shot down. 60 or 70 Boys.
       Jona. Kenny. The first I saw was 4 or 5 Stones flung out of R. Windows. None had been then flung at the House. I saw R knell down and point the Gun out of the Window, and I saw him shoot.
       Syder threw nothing stood looking.
       One stone struck me.
       I was by Syder 5. minutes. Saw him throw nothing.
       John Home. Woman run out and whipt the Boys. Then they threw Sticks; I saw him load, saw him point the Gun and fire.
       When he loaded the Gun no Window broke.
       R. came out swore by G— if they did not go away he’d make a Lane.
       Robert Bricks. Heard R. cry Perj:, your a pack of perjd. Villians. Knox come here. R. presented the Gun out of the Door.
       
        Robert Hews
       
       David Bradley. Windows broke when I got there. I saw 3 or 4 Stones come out of the Window. I saw one or two Men in the Room with Guns in their hands. R put a Gun on edge of Window. I heard the Gun, and run to the back of the house. R clapt the Gun at me.
       The Boys ceased throwing till R. threw again.
       Wilmot was there. He said it was not I but R.
       Robt. Hewes. After Guns fired, I saw R at Window. Boy threw. He presented again. Wilmot said he was assisting him. Wil: presented his Gun out of Window and said Stand off or I’ll fire.
       Phil Ridgaway. I saw W. at Rs.
       When I first came, no Windows broke. Large Stones thrown from house. Then Saw W and R in Yard with Guns. R. said I don’t care what I’ve done when they told him he had killd a Boy. I took from W. a Gun loaded with 179 Shots. 17. Swan Shot. The rest Goose and Duck. She looked as if flashed. Wilmot said he could not have fired for the Screw pin was gone.
       Some men laughed, 10 or 15 Stones thrown by Men with violence, but remember none in particular.
       Thos. Young. Wound mortal.
       John Loring. Wound mortal.
       Black. Anal. 119. Murder and Manslaughter.
       
       Hales Pl. Cr. 31: Murder what, if the act unlawful. 44. If a man do an act by which Death must ensue, consider, if intended. 45. An Intention of Evil tho not against a particular Person.
       F.C. Law. 255. The fact proved, prisoner must excuse.
       F.CL 291. §2. The Weapon. Murder.
       HHPC. 451. Def. of Malice in fact.
       2 Ray. 1489. Malice express, if a Man do an Act that must do harm.
       Prisoner.
       Sarah Richardson. Mr. Knox and Capt. Matchet followed Father up to the Door and said come out you damn Son of Bitch, I’ll have your Heart out your Liver out. Boys came there. Knox, Procter and Machet stood behind the Boys. Dont know how long. They threatned to kill us all. I staid till no Lead, no Frame, and then went away. Stones hitt my Father, hitt me, could not tarry without danger of Life. Outer Door shut when they threw Stones. Broke Cieling. They broke Doors open. Stones hit Mother. Wilmot said he would stand by him as Long as he had breath. Wilmot asked if he had any Gun. R. said he must get his Gun.
       Kezia Richardson. Knox, Matchet and Procter Challenged my Father. Knox challengd him and he said he’d have his Heart and Liver in his Hand. They broke the Door open. It was locked. Mother and father Wounded with a Stone. The Wall broken. Father desired Wilmot to .
       John Codman. School Boys Surrounded R’s House, throwing Dirt and Stones at the House. They said he had Snapt a Gun at us. Not large Stones. A Man said to me you dont know What provocation the Boys had had. Windows broke when I came. Men did not seem to have any Concern. The Doors open. Girls there, unconcerned. A Stone came from the back of Richardsons House. It could not come from Boys.
       Mrs. Ann Caldwel. The Boys were assembled and said they were a going to have a Frolick. More than 50  The Side of the House battered.
       Katherine Winch. My back Yard and R join. I saw the Boys throw Stones after R apprehended Wall broke.
       Lee Esqr. I saw R. Windows broke, Codman reproving the Boys. Man from other side way came and said he did not know the Provocation. Only Boys active. Little or no throwing while there, 15 or 20 men in Sight of R. house. I saw no Body in the house. No Passion in any Body.
       Willm. Eustice. I saw Boys thro. Stones. Sailor threw short clubb broke the Lead. The Gun went off. 200 men before firing.
       Andrew Tewksbury. The Boys said R was an Informer. They threw Limon Peels then Stones. Some Men looked on Boys and they threw faster. Men shew’d no signs of Approbation but laughing. No Glass broke when I got there. 200 or 300 Boys and Men, 20 or 30 men over the Way. Large Stones. None from the House.
       Dr. Hill. I was there before Stones thrown, 1 1/2 minutes before Gun fired. The Windows were demolishd. Not broke when I first went. The affair intirely among the Boys. Men not concern’d.
       Dr. Perkins. Some Glass broke when I got there. Some Boys threw Carelessly. Not there more than a minute.
       Elias Dupee. The boys carried the Pagentry. I tarried till all Glass broke. I spoke to the Boys. A man said the Town will pay for it tis none of my Business. A brick bat thrown out of the Window and a Soldier threw it back after Stones were thrown. I saw a Gun pointed and fired.
       
       David Pulsifer. R. said if ever a mobb come before my house, call away your Friends. The Girls said Wilmot ask’d R. where his Arms and Ammunition was. Some Men about in the Street. Did not heard any threats, but Matchet, Said they deserved to be hang’d 7 years ago.
       
        H. Laughton
       
       
        Freeman Pulsiver.
       
       
        Quincy.
       
       A man of universal Bad Character, apt to be prejudiced. @ Danger of its Working tother Way.
       Theocracy of Jewes. @ City of Refuge.
       4 Blackstone [191]. Manslaughter is killing without malice.
       HHPC. 449. Murder and manslaughter. What. A sudden falling out.
       FCL. 273. Injured Person may justify when known Felony intended. 277.
       Keyling 51: The case of turning out of Tavern Room. 60. The Circumstance to reduce to manslaughter must be some striving. 2 Ray. 1301. Where the Liberty of one Subject is invaded the Liberty of the whole is affected.
       @. Fost. 312. Tooleys case denied.
       2 Inst. 51; Malice must be with a calm deliberate mind. 57. Manslaughter where it happens on Sudden Shuffling.
       12 Co. Boy with bloody nose. Mem. Foster Contra. 295. 3
       HHPC 445. A comes to enter, with force. 485. Killing those who come to do Injury to the House. 486. Come to Take Goods a Trespasser.
       5 Co. 91. Semaines Case, attacking a House.
       11. Co. 84. Bowles Case, a man may call other to defend himself in his house.
       
       Hale PC 40, if a man come to enter.”
       HAPC. 72.
       Cro. Car. 537. Cokes Case, killing Bailiff. Vid. it was ruled Manslaughter because he might have resisted him without killing him. Ergo were it not he was a Bailiff and broke the House it would be Murder.
       Kelynge. 131. Pulling nose, and running thro with Sword.
       HHPC: 458: had it not known him to be a Bailiff no felony.
       Fos. 298. 99. An officer push’d into room to arrest.
       HHPC: 442.
       Fost. 261. When a Blow aimed at one Person killeth another, but where the first is evil it is murder. 292: Lutteralls Case.
       HPC. 81. 27. 83. 39.
       
       Fos. 350. 5. Accomplice. 391. bottom. Ditto Plummer Case. 353
       Haw. P.C.: 193: Libel whats provoking.
       A Man’s house his Castle a Doctrine highly approved.
       The Pagantry must not be considered as Lawful.
       A Crime of this Sort not to be presumed. @ R. must Excuse.
       A man not obliged to fly from his own House. @ When the assaliant is in his House.
       Snider was among Trespassers and therefore not murder to kill him.
       HHPC: 441. Woman killd by throwing a Stone.
       439. 440. Accomplice.
       New Trials
       5 Bac. 244.
       
       Str. 1106. 1142. Evidence on both sides. 887.
       May be granted when Defendant found guilty.
       Str. 104. 968. 1106.
       Bla. Com. 354. The Jury have an unquestionable right to determine on all the Circumstances and to find a general verdict. 2. Hal. 310.
      